DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application, submitted on 04/27/2021, has been received, entered, and made of record. Currently, claims 1-14 remain pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on  08/02/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has not provided an explanation of relevance of cited documents.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims        of U.S. Patent No.11023181 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it is . 
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
Instant Application 17/242,038
U.S. Patent No. 11,023,181 B2
1. A method for operating multiple client printing systems, comprising: 
instantiating a printing manager instance for each of the multiple client printing systems, wherein each printing manager instance manages configuration of printer 
1. A method for operating multiple client printing systems, comprising: 
creating an administration account for operating the multiple client printing systems; 
instantiating a printing manager instance for each of the multiple client printing systems, wherein the multiple client printing systems are associated with the administration account, and wherein each printing manager instance manages configuration of printer definitions, printer drivers, and licenses to utilize printing cloud software for a single client printing system; 
presenting a data structure comprising an object associated with each of the multiple client printing systems;…

4. The method of claim 1, further comprising determining one or more folders for the data structure, wherein each of the one or more folders includes one or more of the objects associated with one or more of the multiple client printing systems.
3. The method of claim 2, further comprising determining user permissions, 


7. The method of claim 1, further comprising sharing settings or resources across multiple printing manager instances.
5. The method of claim 1, further comprising sharing printer drivers and printer profiles across a plurality of the multiple client printing systems. 
8. The method of claim 1, further comprising sharing printer drivers and printer profiles across a plurality of the multiple client printing systems.
6. The method of claim 1, further comprising setting a global printing manager instance configuration and applying the global printing manager instance configuration to a plurality of the printing manager instances.
9. The method of claim 1, further comprising setting a global printing manager instance configuration and applying the global printing manager instance configuration to a plurality of the printing manager instances.
7. A computing device for operating multiple client printing systems, comprising: 
a processor; 
memory in electronic communication with the processor; and 

instantiate a printing manager instance for each of the multiple client printing systems, wherein each printing manager instance manages configuration of printer drivers to utilize printing cloud software for a single client printing system; and present a data structure comprising an object associated with each of the multiple client printing systems.
10. A computing device, comprising: 
a processor; 
memory in electronic communication with the processor; and 
instructions stored in the memory, wherein the instructions are executable to: 
create an administration account for operating multiple client printing systems; instantiate a printing manager instance for each of the multiple client printing systems, wherein the multiple client printing systems are associated with the administration account, and wherein each printing manager instance manages configuration of printer definitions, printer drivers, and licenses to utilize printing cloud software for a single client printing system; 
present a data structure comprising an object associated with each of the multiple client printing systems;…



13. The computing device of claim 10, wherein the instructions are executable to determine one or more folders for the data structure, wherein each of the one or more folders includes one or more of the objects associated with one or more of the multiple client printing systems.
10. The computing device of claim 9, wherein the instructions are executable to determine user permissions and to grant or restrict access to at least one of the objects or one or more folders for a user account. 
14. The computing device of claim 13, wherein the instructions are executable to determine user permissions and to grant or restrict access to at least one of the objects or one or more folders for a user account.
11. The computing device of claim 7, wherein the instructions are executable to share settings or resources across multiple printing manager instances.
15. The computing device of claim 10, wherein the instructions are executable to share settings or resources across multiple printing manager instances.
12. The computing device of claim 7, wherein the instructions are executable to share printer drivers and printer profiles 


17. The computing device of claim 10, wherein the instructions are executable to set a global printing manager instance configuration and to apply the global printing manager instance configuration to a plurality of the printing manager instances.
14. A non-transitory tangible computer-readable medium storing computer executable code, comprising: 
code for causing a computing device to instantiate a printing manager instance for each of the multiple client printing systems, wherein each printing manager instance manages configuration of printer drivers to utilize printing cloud software for a single client printing system; and code for causing the computing device to present a data structure comprising an object associated with each of the multiple client printing systems. 
18. A non-transitory tangible computer-readable medium storing computer executable code, comprising: 
code for causing a computing device to create an administration account for operating multiple client printing systems; code for causing the computing device to instantiate a printing manager instance for each of the multiple client printing systems, wherein the multiple client printing systems are associated with the administration account, and wherein each printing manager instance manages configuration of printer definitions, printer drivers, and licenses to utilize printing cloud software for a single client printing system; 
code for causing the computing device to present a data structure comprising an object associated with each of the multiple client printing systems;…



Claim Rejections - 35 USC § 103
6.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.       Claims 1, 2, 4, 7, 8, 9, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. US 2001/0013024 A1 (hereinafter referred to as Takahashi) in view of Taylor et al. US 2017/0228201 A1 (hereinafter referred to as Taylor).

Referring to claim 1, Takahashi discloses a method for operating multiple client systems (fig.1) (Note: the reference discloses a method for operating multiple client terminal systems), comprising: 
    instantiating a manager instance for each of the multiple client systems (figs.10B-10D) (Note: an instance management for each client system is created, wherein client system is associated with an account (fig.10A)), and 
    presenting a data structure comprising an object associated with each of the multiple client systems (fig.10A and [0088]) (Note: table structure comprising an object (+ or -) associated with each client system). 
    Takahashi fails to disclose instantiating a printing manager instance for each of the multiple client printing systems, wherein each printing manager instance manages configuration of printer drivers to utilize printing cloud software for a single client printing system.
     However, in the same field of endeavor of client system art, Taylor discloses instantiating a printing manager instance for each of the multiple client printing systems, wherein each printing manager instance manages configuration of printer drivers to utilize printing cloud software for a single client printing system (figs.1, 4; [0044]-[0056] and [0070]-[0085]) (Note: reference discloses a printing management for each of  multiple client printing systems, wherein each printing management manages configuration of printer drivers to utilize cloud printing for each client printing system).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to replace the client system of Takahashi with a client printing system, wherein a printing manager instance 

Referring to claim 2, Takahashi in view of Taylor discloses the method of claim 1. Takahashi discloses the method further comprising determining one or more folders for the data structure, wherein each of the one or more folders includes one or more of the objects associated with one or more of the multiple client printing systems (fig.10A and [0088]) (Note: On the left side of the display screen, a hierarchy of the organization is displayed in the form of a tree). 
 
Referring to claim 4, Takahashi in view of Taylor discloses the method of claim 1,  discloses sharing settings or resources across multiple printing manager instances (figs.10B-10D) (Note: in Takahashi, the license management server shares settings across multiple manager instances). 

Referring to claim 7, the same ground of rejection provided for claim 1 is applicable herein. Takahashi further discloses a computing device (fig.3, license management server 1) comprising: a processor; memory in electronic communication with the processor; and instructions stored in the memory ([0026]) (Note: A program which is used for effecting the processing on a computer is stored in an appropriate computer-readable storage medium such as a removable memory device, a semiconductor memory device, or a hard disk).
referring to claim 8, Takahashi in view of Taylor discloses the computing device of claim 7, wherein the instructions are executable to determine a number of installed printers for each of the multiple client printing systems (fig.6 and [0076]-[0078] and [0041]-[0042]) (Note: Takahashi discloses a license usage determination for each client system based on number of client terminals). 

Referring to claim 9, the same ground of rejection provided for claim 2 is applicable herein.
Referring to claim 11, the same ground of rejection provided for claim 4 is applicable herein.
Referring to claim 14, the same ground of rejection provided for claim 1 is applicable herein. Takahashi further discloses a non-transitory tangible computer-readable medium storing computer executable code ([0026]) (Note: A program which is used for effecting the processing on a computer is stored in an appropriate computer-readable storage medium such as a removable memory device, a semiconductor memory device, or a hard disk).

8.       Claim 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Taylor, and further in view of Ito US 2012/0210442 A1.

Referring to claim 3, Takahashi in view of Taylor discloses the method of claim 2, except determining user permissions, comprising granting or restricting access to at least one of the objects or one or more folders for a user account. 
([0324]) (Note: the reference disclose granting permission to use the at least one of the application programs of the purchased group based on recorded license identifier. Thus, granting access to one or more folders for a user account).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the client system of Takahashi in view of Taylor with the teachings of Ito for the advantages of preventing unauthorized access to objects or folders for a user account.   

Referring to claim 10, the same ground of rejection provided for claim 3 is applicable herein.

9.      Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Taylor, further in view of  Nishida US 2016/0253132 A1, and furthermore in view of Taylor US 2004/0227973 A1.

Referring to claim 5, Takahashi in view of Taylor discloses the method of claim 1, except sharing printer drivers and printer profiles across a plurality of the multiple client printing systems. 
([0014]) (Note: The administrator distributes the printer drivers across client PCs).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the client system of Takahashi in view of Taylor with the teachings of Nishida for the advantages of providing a printer driver program that can improve printing convenience.   
     Takahashi in view of Taylor and Nishida fails to disclose sharing printer profiles across a plurality of the multiple client printing systems.
     However, in the same field of endeavor of client system art, Taylor (US 2004/0227973 A1) discloses sharing printer profiles across a plurality of the multiple client printing systems ([0019]) (Note: By using the administrator tool, the printer properties from a printer properties profile are copied to a central repository for storage. Then these properties can be transferred from the central repository to one or more client computers to configure the printer properties on the client computers).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the client system of Takahashi in view of Taylor and Nishida with the teachings of Taylor (US 2004/0227973 A1) for the advantages of increasing network administrator productivity by automating the distribution and management of applications and enabling central maintenance of the user's application requirements and the management of a large number of desktops.   

Referring to claim 12, the same ground of rejection provided for claim 5 is applicable herein.

10.     Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Taylor, and further in view of Richardson et al. US 2018/0018613 A1 (hereinafter referred to as Richardson).

Referring to claim 6, Takahashi in view of Taylor discloses the method of claim 1, except setting a global printing manager instance configuration and applying the global printing manager instance configuration to a plurality of the printing manager instances.
However, in the same field of endeavor of client system art, Richardson discloses a concept of setting a global manager instance configuration and applying the global manager instance configuration to a plurality of the manager instances ([0035]) (Note: the reference discloses creating (setting) an original template (global manager instance configuration) and applying the original template (global manager instance configuration) to all instance records).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the client system of Takahashi in view of Taylor with the teachings of Richardson for the advantages of increasing productivity of a client printing system’s management by reducing the time required to create printing manager instances.  

With respect to claim 13, the same ground of rejection provided for claim 6 is applicable herein.
 
Conclusion
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675